        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 1 of 19



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD A. MARSHALL et al.,
               Plaintiffs                                   CIVIL ACTION

                 v.

ZIMMER, INC. et al.,                                        No. 18-3363
                  Defendants

                                     MEMORANDUM

 PRATTER,   J.                                                              SEPTEMBER   q_,   2020

       In this defective medical device case, the Marshalls allege that the Zimmer Defendants

(collectively, "Zimmer") are responsible for complications Mr. Marshall suffered aftr a knee

replacement surgery.      During that surgery, a NextGen RHK knee replacement system

manufactured and sold by Zimmer was implanted in Mr. Marshall's left leg. The Marshtlls assert

the system was defective, and thus caused Mr. Marshall's catastrophic injuries. Arguin~ that the

Marshalls cannot create a triable issue of fact with respect to a product defect, Zimmer seeks

summary judgment on all of the plaintiffs' claims.

       The Marshalls concede that their claims rise and fall on whether they can present expert

testimony with respect to their allegations of a product defect. The Court has given the Marshalls

multiple opportunities to find an expert to support their claims, but the Marshalls seem to have

come up short. Thus, the Court must decide whether the Marshalls can proceed on the present

record. For the reasons that follow, the Court will grant the defendants' motion for summary

judgment.




                                                1
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 2 of 19



                                            BACKGROUND 1


    I.      Factual Background

            a. General information about the NextGen RHK knee replacement system

         The NextGen RHK knee replacement system has been made for clinical use since 2002.

The replacement system is a hinge knee system that is intended as a "last resort" or "salvage"

implant system for patients with particularly challenging orthopedic presentations. The system

assists patients who require additional stabilization, in part due to previously failed surgeries

related to resolving knee complications. Declaration of Anthony M. DiGioia III, M.D. ("DiGioia

Deel."), at ,34-8.

         The knee replacement system is comprised of several components, including a femoral

component, a hinge pin, a hinge post, a hinge post extension, an articular surface, and a tibial

baseplate. All of the metal components of the system are manufactured from Zimaloy ® Cobalt-

Chromium-Molybdenum Alloy. The polyethylene components are made ofultra-high-molecular-

weight polyethylene. The following image is a pictorial representation of the at-issue knee system:




        The following facts are undisputed by the parties unless otherwise noted. The Court observes that
the Marshalls fail to rebut Zimmer's statement of material facts in accordance with this Court's pretrial
rules and procedures in several ways. To the extep;t the Marshalls have not rebutted the Zimmer's factual
averments with record support, the Court considers Zimmer's assertions of material facts undisputed. Any
other unsupported factual assertions, advanced by either party, are treated as merely conclusory.
                                                   2
                      Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 3 of 19




                                      lblyethylene B:lx lnselt                                              Wnge Pin with Ringi: Pin Pli.g
                                             !DRNWPS)                                                         iQ;m}J;-OllrtllJ.D-lllJ-W~
                                                                                                                    ana tlll!lliPBl

                                                                                           Feooral                                           Femoral Component
                                                                                           Set Screw                                            romlt-0:rosl.m·
                                                                                          !tt-lAl-1\lWD/1                                      ltll:r.-,i,Alll¥!


                                                                                          Ringi: Pin
                                                                                           Bushing
                                                                                           !UYMIPR)




                                                                                          Component
                                                                  ~Post                    il/SMlfPo)

                                                                  Ertensim
                                                                 (ll:blll•O'.lm!U>-
    Tihial!ooq>late                                              ltll)1:lmll IJlDfl
                                                                                            Tlhial
      Component                                                                            Bushing
     \Cl:l:alt-Ol!lrJ!u>.                                                                  {U8Jlll~Sl
     JblytmmA!Joyl



                                                                                             Tapel:
                                                                                              Plu;i
                                                                                           !Ul!M'irl'BI

                                   Front View                                                                    lateral View



                            b. Mr. Marshall's history of left kr.ee complications



                                                                                                                                     ~r
                    Mr. Marshall has a long history of medical complications related to his left ,ee. He had

at least six procedures leading up to the surgery at issue in this litigation. At age 21,                                                     Marshall

had a left knee arthrotomy. Five years later, after developing a staph infection in thel same knee,

he had an arthroscopy. In 2005, he underwentt,)tal knee replacement, followed by an incision and

drainage to treat post-surgical hematoma. Mr. Marshall suffered from a patella fract~ and had

an extensor mechanism allograft the following year. Two years later, Mr. Marshall had his prior

knee prosthesis removed. 2 He also underwent :m insertion of an antibiotic spacer block to treat an

infection that had formed in his knee. In Decern.ber of 2008, he had a new antibiotic spacer block

inserted into his left knee.




2
        The Marshalls assert that Mr. Marshall's surgeon did not complete the total knee revision, but they
do not cite to the record for this averment.     ·


                                                                                      3
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 4 of 19



             c. Mr. Marshall's experience with the NextGen RHK knee replacement system and

                 post-surgery complications

        Mr. Marshall had surgery on his left kneie in 2009 at Pennsylvania Hospital 3 in Philadelphia

to address severe arthritic disease and his previously failed knee procedures. The surgery involved

a revision of his left knee as well as the re-implantation of knee components (i.e. of the Zimmer

NextGen RHK knee replacement system). During that procedure, Mr. Marshall also had extensor

allograft reconstruction.

        Initially, after his 2009 surgery, Mr. M0rsh11,ll had no complaints. However, according to

Zimmer, Mr. Marshall began to complain of knee pain around Decemb r 2010. Mr. Marshall

asserts he experienced pain sooner than that date. During that same year,                was advised to see an

amputation specialist.

        Mr. Marshall's discomfort and knee co~plications progressed, and in 2015, Dr. Gwo-Chin

Lee performed yet another surgery on Mr. M~.rshall's left knee. This s gery was a total knee

anthroplasty and reconstruction of the extensor mechanism disruption. Alroblematic component

was removed. Dr. Lee reconstructed the exten~or mechanism with a ne                      allograft. During the
                                                                                    I
surgery, Dr. Lee also found "complete disruptibn of the quad tendon," sig ificant bone loss, and a ·

large amount of metallosis within the joint. 4 rn.Giqia Deel. at 'I[ 30.

        Mr. Marshall alleges that as result of the im~lant of the defective Zi            er knee replacement
                                                          I




system, his left knee developed metallosis, and he ~uffered catastrophic in uries, which required a
                                                          i
                                                          I

revision procedure. At some point prior to Jarmarj' 2014, Mr. Marshall                  as also diagnosed with



3
        Zimmer asserts prior to the removal of tbs action from state court, P nnsylvania Hospital was
dismissed from the case because the plaintiffs failed. to secure a certificate of meri from an expert necessary
to proceed on their claims against the hospital. Th'7 Marshalls do not contest this.

4
        The MarshaHs assert metallosis is a contamination of the joint with metallic debris.

                                                      4
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 5 of 19



Non-Hodgkin's lymphoma. According to Zirr::mer, while Mr. Marshall's medical records do not

contain complete information regarding Mr. Ms.rshall's diagnosis and treatment of the disease, Mr.

Marshall contends that the loosening and meta,:losis in his left knee after the Zimmer device was

implanted contributed to the development ofhi, lymphoma.

        Mr. Marshall's left leg has been amputated. The Marshalls assert his amputation was a

direct result of the surgery and the defective Zimmer medical device.

            d. Expert evidence in support of the defendants' motion for summary judgment

        Mr. Marshall has not proffered a medical expert in support of his claims. 5 The Zimmer

Defendants rely on their defect and causation expert, Dr. Anthony M. DiGioia, an orthopedic

surgeon with approximately 32 years of expe:..-ience and who reportedly has performed several

thousand total knee replacements.

        Dr. DiGioia opines that the loosening 8nd metallosis, and the eventual need for revision

surgery in Mr. Marshall's knee were caused 1::,y patient factors specific to Mr. Marshall, not any

defect in the NextGen RHK system. According to this defense expert, loosening and metallosis

can happen with any system, particularly in very challenging complex revision cases like Mr.

Marshall's, which can result in wear. Dr. DiGioia contends that Mr. Marshall's medical records

show that the device was loose at least six years before it was revised in 2015. Dr. Di Gioia qelieves

that Mr. Marshall developed loosening due tc his prior loss of bone stock, loss of his extensor
                                                I
mechanism, and then, secondarily, due to hi.s smoking and failure to follow medical advice

following the 2009 surgery. That is, regardless of the system implanted, according to the defense

expert, Mr. Marshall would have developed locsening of his left knee, which led to his metallosis,

and "one cannot conclude that the NextGen RHK components implanted in Mr. Marshall were


5
        The Court details in another section of this Memorandum attempts the Marshalls have made to
obtain an expert to support their claims.

                                                    5
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 6 of 19



defective merely because he developed loosening, wear, metallosis, and eventually needed a

revision procedure." DiGioia Deel. at 'i[40.

         Dr. DiGioia also asserts that while the system is reserved for the most challenging

orthopedic patients, it has enjoyed a high climcal success rate. In his practice, he has used the

medical device challenged by the plaintiffs but has never seen any metal wear in his patients with

the medical device suggestive of a defect; nor has he observed any def~ct otherwise. In the

literature he reviewed, Dr. DiGioia also found :no proof that the NextGen RHK components are at

risk for developing metallosis due to design d~fect. Based on his review of Zimmer's discovery

responses, he has not seen information suggesting a link between the device and any later

developed metallosis in a patient other than Mr. Marshall.

   II.       Procedural Background

         A detailed summary of the procedural history of this case is helpful to the Court's
             I



determinations today.

         The case has been pending since 201 7 wh re the plaintiffs initiated the action in the Court

of Common Pleas of Philadelphia County. Thr. c se was removed in 2018. By scheduling order,

to the extent that they would rely on them, the Marshalls were required to serve expert reports by

July 15, 2019. Scheduling Order of January 1A, 2019 (Doc. No. 16). In response to the absence

of such service, Zimmer filed its first motion fo·· summary judgment, contending that the Marshalls

could not substantiate their state law claims scinding in negligence, strict liability, and breach of

warranty with respect to the knee replacement :,ystem at issue. In response, the Marshalls sought

additional time to find an expert who would :.-pine in support of their allegations of defect and

causation.




                                                  6
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 7 of 19



         In December 2019, the Court heard oral argument on the motion, during which counsel for

the plaintiffs represented that all of the Marshnlls' claims could not be sustained without expert

evidence on defect or causation, and that coun:::el would require another 60 days to find an expert

to support the plaintiffs' claims .. The Court then granted the Marshalls 60 days from the entry of

the Court's order to find an expert to support tr.-'.eir claims of product defect. Should the plaintiffs

fail to provide such a report, the defendants were granted leave to refile their motion for summary

judgment.

         In February of this year, Zimm-er filed a renewed motion for summary judgment, seeking

summary judgment mainly on the basis that th~ Marshalls had not galvanized expert evidence to

support their claims. In response, the plaintiffs sought even more time to find an expert. Moreover,
                                                      1




they relied entirely on th.eir previous responses filed with respect to Zimmer's initial motion for

summary judgment, and admitted "they have c0t yet identified an expert or experts to opine that

defendants' knee replacement system is defecI!'/e and that the defect caused the harm suffered by

plaintiffs.... [N]ow in light of current exigerit circ mstances, plaintiffs request that this Court
                                                                   I




grant them additional extension of time in w~,-ch to provide expert reports and complete expert
                                                      !

                                                      i

discovery." Pls.' Memorandum of Law (Doc. I-To. 391 . Despite the lack of further elaboration on

how the exigent circumstances specifically pdsed a rurdle lo their ability to find an expert, the

Court permitted the plaintiffs another extensio1i oftime, permitting them 30 additional days to find

an expert to support their claims. 6

        In May of this year, the plaintiffs reported they still could not find an expert. According to

the Marshalls, "[t]o date[, they] have been unable to produce expert testimony to the effect that


•                                                                 lf
        "Plaintiffs shall, within thirty (30) days of ,ntry this Order, find and file such an expert report.
On that same date, Plaintiffs shall file a status repor'. with }he Court related to the expert evidence, including
an affidavit sufficient to meet the standards under ~7eder l Rule of Civil Procedure 56(d)." Order of April
17, 2020 (Doc. No. 41).                                · ··

                                                          1   7
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 8 of 19



any alleged defect in the subject knee replacement system caused, or contributed to, metallosis to

plaintiff Richard Marshall's left knee. As set forth in the accompanying declaration of counsel,

the above-described expert evidence is essential for plaintiffs to oppose defendants' pending

motions." Status Report of May 20, 2020 (Doc. No. 42).

        Plaintiffs have also submitted a Rule 56(d) affidavit stating that prior to the defendants'

initial motion for summary judgment, counsel for the Marshalls consulted various professionals

about the case. After the filing of the dispositive motion, counsel for the plaintiffs consulted

additional experts in an ongoing effort to obiai~ .and produce expert evidence related to the

defendants' motion. Counsel claims that by wa;' ofth1se consultations, it apparently became clear

to counsel at least that Mr. Marshall did have metallosi~ in his knee, and the source of the metallosis

was the Zimmer knee device, which in turn caused Mr. Marshall's symptoms. Counsel for the

plaintiffs declares he "learned that there is at foast a potential link between metallosis and a type

of cancer called lymphoma, with which plaintiff was diagnosed 2-3 years after his 2009 surgery

and 2-3 years before his August 2015 surgery." D/eclaration of Theodore J. Caldwell, Jr., Esquire

(Doc. No. 43), p. 3. Counsel also asserts that the JMarshalls and he "learned that multiple claims

have been brought alleging defects in hip repla,cement systems causing metallosis in the affected

hip joints, that many of those cases have been settled by the manufacturers, and that those claims

included claims brought against one or more ;:,f the Zimmer Defendants." Id. Yet, despite this

information, the plaintiffs have not yet been ab~e to obtain any expert evidence that Mr. Marshall's

metallosis was caused by a defect in the Zimm.er lknee replacement system. Nor can they find an

expert to opine that Mr. Marshall':.; cancer was caused by the metallosis. Id., p. 4.     Counsel for

the Marshalls also claims "over the last two mcnths, counsel's efforts to obtain and produce expert




                                                  8
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 9 of 19



evidence necessary to oppose defendants' m()tion ... have been hampered by the ongoing

coronavirus ... crisis and judicial emergency i:-1. Pennsylvania." Id.

                                         LEGAL STANDARD

         A court can grant a motion for summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the mo'tant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). An issue is "genuine" if there is a sufficient evidentiary basis on which

a reasonable fact finder could return a verdict for the non-moving party. Kaucher v. Cnty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citirgAnderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986)). A factual dispute is "material" if it might affect the outcortle of the case under

governing law. Id. (citing Anderson, 477 U.S. at 248). Under Rule 56, the lourt must view the

evidence presented on the motion in the light most favorable                   1l            the non-moving

party.   See Anderson, 477 U.S. at 255.         However, "[u]nsupported assertions, conclusory
       .
a11egat10ns,              . .
             or mere susp1c1ons     . f"--
                                are msu    .
                                        .nc1ent                      C.
                                                to overcome a m@t10n 1or summaryI    .



                                                                                I        .

judgment." Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 252 (3d Cir. 2010).



motion for summary judgment and identifying those portion$ of the record that demonstrate the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 4 77
                                                                j                   .S. 317, 323 (1986).

Where the non-moving party bears the burder. of proof on a particular issul, the moving party's
                                                 ·              I              I

initial burden can be met simply by "pointing :mt to the dist~ict court that t ere is an absence of

evidence to support the nonmoving party's casPi." Id. at 325.

         After the moving party has met the initial burden, the non-moving party must set forth

specific facts showing that there is a genuir,oly disputed factual issue fur trial bJ "citing to

particular parts of materials in the record, inch.ding depositions, documents,I electronically stored



                                                     9
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 10 of 19



information, affidavits or declarations, stipulatbns ... , admissions, interrogatory answers, or other

materials" or by "showing that the materials cited do not establish the absence or presence of a

genuine dispute." Fed. R. Civ. P. 56(c). Summary judgment is appropriate if the non-moving party

fails to rebut by making a factual showing "sufficient to establish the existence of an element

essential to that party's case, and on which that party will bear the burden of proof at

trial." Celotex, 477 U.S. at 322.

                                                DISCUSSION

       I.      Preliminary matters

       The Court first addresses whether it weuld be proper to address the motion for summary

judgment on the merits on the present record.

       The Marshalls' record support is quite limited. After instructing the plaintiffs that they

must respond to Zimmer's assertion of mate:zial facts in accordance with the Court's pretrial

policies and procedures,7 see Order of October 25, 2019 (Doc. No. 27), in which the Court



       The relevant portion of the Court's pretriai rules and policies states:

               All summary judgment motions .r-.nd oppositions to such motions must
               contain a numbered paragraph-by-paragraph recitation of facts with
               specific citations to the record for the support of all of those facts. The
               Court will not consider any assertion bf a fact that is not supported by a
               citation to the record. A party opposing    1 summary judgment must state in
               similar paragraph form whether · that party agrees or disagrees that the
               fact(s) as stated by the moving party are undisputed. If a party contends
               that a fact is in dispute, citation must be made to the record evidence that
               supports the party's view of that particular fact. Failure to address the
               moving party's factual contentions in this manner will lead to the Court's
               consideration of the moving paft:1 's factual assertion(s) as undisputed.
               When the parties include deposit::)n transcripts as record evidence, the
               record must include the full depoEition transcript. When replying to the
               movant' s statement of undisputed :::'acts, a numbered list of "admitted" or
               "denied" is insufficient. Parties SP.."'ll cut and paste the initial statement of
               facts, repeating the numerical la:,out of the pening brief, and put the
               response in italics. Any additiond facts to e added should be placed
               underneath with an (a) or (b) designation as ectissary, so as to preserve
               the initial numbering.

                                                      10
          Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 11 of 19



cautioned "failure to address Defendants' factual contentions in the manner set forth in the pretrial

policies will lead to the Court's consideration c<the Defendants' factual assertions as undisputed",

the Marshalls filed a response that remained deficient under the Court's pretrial rules and Federal

Rule of Civil Procedure 56. Upon close revie"lv of the Marshalls' counter-statement of material

facts, citations are made to Dr. Robert Booth's deposition testimony, as well as Mr. Marshall's

deposition testimony, which are produced only partially. The response to the statement of material

facts describes the production of documents, which apparently support Mr. Marshalls' claims with

respect to the extent of his medical history, h--1( these have not been provided to the Court for

review.     See, e.g., Pls.' Response to Defs.' S·\t~ement of Uncontested Material Facts (Doc. No.

28), ~2 ("[I]n March 2018, counsel for Pennsylvania Hospital, co-defendants with the Zimmer

Defendants in the state court action, issued subpoenas for a number of plaintiff Richard Marshall's

medical records, including for records and i.?naging studies from Penn Presbyterian Medical

Center, where Mr. Marshall has undergone rr..ultiple surgeries in his left lower extremity since

August 2015. When produced by the hospital, these records were available to all parties."); id., ~8

("[O]n November 5, 2018, plaintiffs produced voluminous medical records setting forth Mr.

Marshall's medical and surgical history relatilJ.; to his left knee.") Furthermore, the Marshalls cite

to the defense expert's report in support of mar_y of their factual assertions.

          Presented with this record, the Court r::mst determine whether the Marshalls deserve yet

another opportunity to try to find a proponent ·.xpert. See Fed. R. Civ. P. 56(d) ("If a nonmovant

showed by affidavit or declaration, that for sp:c:cified reasons, it cannot present facts essential to

justify its opposition, the court may: (2) allow time to obtain affidavits or declarations or to take



Judge Gene E.K. Pratter's General Pretrial and Trial Procedures, pp.              19-20, available at
https ://www.paed.uscourts.gov/documents/procedures/prapol2. pdf.

                                                . 11
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 12 of 19



discovery; or (3) issue any other appropriate or,ier."); see also Fed. R. Civ. P. 56(e). Thus far, the

Marshalls have had an initial deadline of July, 2')Y9, followed by two additional extensions of time

to secure expert support for their claims. The Court declines to grant another opportunity. Nothing

in the plaintiffs' Rule 56(d) affidavit demomtrates why the Court should permit yet another

extension of time. The plaintiffs have admittedly not prosecuted this case with due diligence. 8

They have not met their scheduling order deadline, or ruiy of the Court's prior extended deadlines,

for the disclosure of expert material. Nor did they seek an extension of time prior to the filing of

Zimmer's initial motion for summary judgment. Tr. of Oral Argument (Doc. No. 34), p. 4.

        Under similar circumstances, judges in thiJ district, as well as the Third Circuit Court of

Appeals have rejected efforts to delay resolution o a case after repeated extensions of time have

been granted or the litigant has acted in a dilatmy                  anner in seeking to secure and designate an

expert witness. See McCracken v. Ford Moto.-- C ., 392 F. App'x 1, 4 (3d Cir. 2010) (affirming

district court's summary judgment grant in fav0r o car manufacturer, where plaintiff had alleged

he contracted thyroid cancer due to defective wind ield, the plaintiff had failed to provide expert

testimony, and the district court declined to extend t me yet again for the plaintiff to find or appoint

an expert); In re Diet Drugs (Phentermine!J:enfl raminelbexfenfluramine) Products Liability
                                                             1

Litigation, 85 F. App'x 845, 848 (3rd Cir. 2004 (affirming district court's grant of summary
                                                    .        I
judgment where under state law, expert tetmorly regardiug causation was required, and the

plaintiff sought to designate such an expert months after the deadline for doing so) (citing Koplove
                                                             1



v. Ford Motor Co., 795 F.2d 15, 17 (3d Cir.19·86) Koplove, 795 F.2d at 18 (rejecting argument
                                                                 ;




that district court abused its discretion in failin 6 to provide more time for plaintiffs to produce an


8
        The Marshalls candidly admit that discov•~ry             as not "pi;oceeded expeditiously and that a large
measure of the reason for that lies with them." Pis.' M          mo andum in Opposition to Motion for Summary
Judgment (Doc. No. 24-2), p. 13. Despite this Ir.ck              f d'ligence, the Court has already provided two
additional extensions of time for the plaintiffs to fir,d        ex ert to support their claims.

                                                        12
          Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 13 of 19



expert on causation in light of their Rule 56 affidavit when the deadline for filing an expert report

had passed and at the time of summary judgment, the plaintiffs had still failed to identify a

causation expert).

          As our appellate court has aptly pointed out: "we believe that a party taking the position

that nine months is an inadequate period in Vrhich to obtain and file an expert's report has an

obligation to provide the court with a record v 1hich affirmatively demonstrates, with specificity,

diligent efforts on his or her part and unusual
                                        I
                                                circumstances which have frustrated those efforts."

Koplove, 795 F.2d at 18. "To require less is fo deprive trial judges of the ability to effectively

manage the cases on their overcrowded docke~s. As Rule 16 recognizes, scheduling orders are at

the heart of case management. If they can be disregarded without a specific showing of good cause,

their utility will be severely impaired." Id.

          From the date of the initial deadline for producing their pr   onent expert, namely some 14

months ago, the plaintiffs have failed to identify an expert, even       e prospect of one, who would

support their claims in this case. At this time, over a year after the eadline set   fo1   in the Court's

initial Scheduling Order, and after repeated. extensions of tim , the Court finds that another

opportunity to seek expert testimony on defect or causation woul unreasonably llrther delay the

case.

          The Court will now address the merits <Jf the motion for su      ary judgmenl on the present

record.

          II.    The Marshalls' claims

          With respect to the substantive claims :':lsserted, the Mars alls set forth products liability

claims alleging defects in design, manufacturhg, and failure to           . They also assert breach of




                                                    13,
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 14 of 19



express and implied warranties. Finally, they bring a loss of consortium claim on behalf of Mrs.

Marshall.

                 a. The breach of express warranty claim

        '"Under Pennsylvania law, an express warranty arises out of the representations or

promises of the seller."' Kline v. Zimmer Holdings, Inc., No. 13-513, 2013 WL 3279797, at *7

(E.D. Pa. June 27, 2013) (citation omitted). Tc ,sustain an express warranty claim, a plaintiff must

prove that an express warranty was created, incl_uding the source of the alleged warranty. Id. at *8

(citations omitted). However, the Marshalls d:>not
                                             .
                                                   cite a single representation
                                                                          I
                                                                                or promise of the

seller in the record, nor any source of that promis¢ or representation. At oral argument on

Zimmer's initial motion for summary judgment, coun~el for the plaintiffs conceded this point. Tr.

of Oral Argument, p. 6 ("I don't know that there's         aq: express warranty, claim.     It's truly more of

an implied warranty of merchantability and fitn~ss. ") l or this reason, the: Court finds the Marshalls

have abandoned the breach of express warran,~y claim. The Court grants summary judgment on

this cause of action.

                 b. The remaining claims

        The theory behind the remainder of th~ Marshalls' claims is that there is a defect in the

Zimmer knee replacement system. See, e.g., Tr. of Oral Argument, p. 6 (counsel for the plaintiffs

explaining that their breach of implied warrant~; claims rest on a product defect); p. 13-14 (counsel

explaining that the case rises and falls entire:y on        a bona fide expert on the claim of defect).
Without sufficient proof of such a defect, the pV:1intiffs cannot create triable fact issues with respect

t.o the lynchpin of their causes of action. 9


9
         With respect to the products liability claims on the basis of the defective design, manufacturing
defect, and failure-to-warn theories, the plaintiffs z.:;sert both strict liability and negligence claims. Under
Section 402A, a plaintiff may recover based on a ~-::rict liability theory if his or her injury was caused by a
product in a "defective condition unreasonably dangerous to the user or consumer." Restatement (Second)

                                                      14
         Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 15 of 19



         Generally speaking, the Third Circuit Court of Appeals, interpreting Pennsylvania state

law which governs the substantive claims here, requires expert testimony to support a plaintiffs

claims in a products liability suit if the litigatio,1 involves "highly technical ... subject matter[.]"

McCracken, 392 F. App'x at 2 (citing Oddi v. F1rd Motor Co., 234 F.3d 136, 159 (3d Cir. 2000)).

Our appellate court has refined the distinction between when an expert is required, and when one

may not be, in products liability cases.

         In Padillas v. Stork-Gamco, Inc., 186 ? .3d 412 (3d Cir. 1999), the court of appeals held

that a jury must decide if the record evidence, apart from the proffered expert evidence, would be

sufficient to substantiate the plaintiffs claims. Mr. Padillas was injured while washing down the

blade of a chicken drum and thigh cutter designed and manufactured by the defendant. The injury

occurred when the hose the plaintiff was using to clean the machine became entangled and drew

his arm into the cutter, which was unguarded. Mr. Padillas asserted strict products liability,

negligence, breach of warranty and failure to warn claims. Id. at 414. Reversing the district court's

grant of summary judgment in favor of the dF;fendant, after the district court had excluded the

expert opinion on defect on Daubert grounds, the appellate court determined that the critical issue

was whether the plaintiff had offered enough evidence apart from the expert testimony sufficient

to raise a triable issue of fact on defect, name1.y, evidence from which a jury could find that the

machine lacked some element necessary to make the cutter safe. Noting the other non-expert proof



of Torts §402(A). '"To pnr1ail in a negligence [pr•Jducts liability] action [on the basis of a design defect,
manufacturing defect, or failure-to-warn], a plaintiff 'must show that the defendant had a duty to conform
to a certain standard of conduct, that the defendan'. breached that duty, that such breach caused the injury
in question, and actual loss or damage."' Keen v. :::.R. Bard, Inc., No. 13-5361, 2020 WL 4873634, at *8
(E.D. Pa. Aug. 19, 2020) (citing Berrier v. Sim;.1icity Mfg., Inc., 563 F.3d 38, 61 (3d Cir. 2009)). As
presented, "defect ... is a[lso a] predicate for" the. Marshalls' claims of breach of implied warranty. See
Schlier v. Milwaukee Elec. Tool Corp., 835 F. Sut;p. 839, 843 (E.D. Pa. 1993) (interpreting Pennsylvania
law); see.also Keen, 2020 WL 4873634, at *14 ("1\1:any courts have recognized that the thepries of strict
liability and breach of imp lied warranty of merchar-o':ability 'are parallel theories ofrecovery, one in contract
and the other in tort."') (citation omitted).

                                                       15
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 16 of 19



presented in support of plaintiffs claims of defect, including reports pre-dating the accident

authored by the defendant's engineering manager noting safety concerns about the machine not

being well guarded, a memorandum from a third-party employee to the defendant-company

referencing the machine's safety problems related to the blades being unguarded, and evidence of

a similar machine from which the cutter at i~sue was derived which had a more robust guard

system, the appellate court held that on this evidence alone, a jury could find there to be a defect

in the chicken cutter. Id. at 415-16. In Padilla:;, all the primary facts could be understood by a lay

jury and inferences could be drawn from them, in the same way an expert could make deductions.

Id.

       The following year, in Oddi v. Ford Motor Co., 234 F.3d 136, 159 (3d Cir. 2000, the court

of appeals affirmed summary judgment in     falr   of the manufacturers of the component of a truck

on the basis that the plaintiff could not sustair a claim of product defect without expe evidence.

Ford had manufactured the basic component parts of the truck, such as the frame r ils, axles,

engine, drive train, wheels, and front bumper. Grumman had designed and manuf: tured the

finished vehicle, including the occupant compartment (or "cab.") Id. at 141. The pl intiff was

catastrophically injured while he was driving the truck, and the truck struck a guardrail

abutment. The plaintiff had pursued strict liability, negligence, breach of warranty, an failure to

warn claims, asserting Ford's defective des:_gns, including of the bumper, and

defective design and manufacturing of the cab. l~oting that while expert testimony is no necessary

if the primary facts can be accurately and intdligibly described to a jury, and the jury can as

competently understand and draw conclusions from the facts as an expert can, the appellate court

held that to prove an element of a cause of action that the truck's compone~ts were defective would

require expert testimony on defect. Id at 159.



                                                   16
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 17 of 19



        The appellate court drew a distinction 'Jetween Padillas and the case at bar. It noted, in

Padillas, a whirling cutting blade without a gw1rd was obviously defective, and images and non-

expert testimony about the dangerousness of the cutter would be presented to a lay jury such that

expert testimony on defect in that case was urmecessary. Id However, in the case before it, the

appellate court stated "[w]e do not believe thB.t a juror could look at the front bumper and the

flooring of the cab of the truck [the plaintiff] was driving and reasonably conclude [that] its design

was defective .... " Id Rather, according to the appellate court, "[s]uch [a] conclusion[ was]

within the peculiar competence of experts." Id

       The Court finds that the present circumstances are considerably more like those presented

in Oddi than in Padillas. That is, "expert testimony is needed where the subject is beyond the

purview of the ordinary lay jury's experience aad knowledge." Schlier, 835 F. Supp. at 842. Yet,

the Marshalls have failed to proffer expert evid~nce to support their claim of product defect. Thus,

they also cannot proffer evidence on causation.

       On the other hand, Zimmer has present~d an expert who opines that rather than a product

defect causing Mr. Marshall's loosening, metallosis, and ultimate revision, and Mr. Marshalls'

other alleged injuries, it was his own particular personal factors that resulted in the complications

he avers he suffered. The opinion relates to te')hnical subject matter, and the Court does not find

a lay juror could look at the medical device at:d reasonably dete-rmine the design, or some other

aspect of the device, was defective. Thus, expert evidence is required; yet the Marshalls have not

only failed to produce it, but they have also f?..iled to rebut the factual assertions of tre defense

expert. Accordingly, they have failed to supl'.,ort their product defect claims, thereby failing to

create a genuine dispute of material fact with nspect to any of their substantive claims.




                                                  17

                                                ', I
        Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 18 of 19



         Moreover, nothing else in the record, e~ren when viewed in the light most favorable to the

Marshalls, supports their assertions of product riefect. And, counsel for the Marshalls' conclusory

averments, including those related to hip replacement systems, do not assist the Marshalls with

respect to their allegations regarding a knee replacement system at issue in this case. Consequently,

even under Padillas, the Court finds summary judgment appropriate. See also McCracken, 392 F.

App'x at 2 (rejecting plaintiffs argument of rfficient evidence to survive summary judgment

where he submitted general Environmental Protection Administration data, a list of books and

articles, a deposition transcript, and affidavits from the plaintiffs mother and himself reporting an

increase in radiation when driving their vehicle). 10

        Because the Marshalls have not offered sufficient proof to sustain their claims related to a

defective medical device, their product liability and brrch of warranty cl.aims must fail as a matter

of law. Because the Court has dismissed the plaintif!s' substantive claims, the Court also grants

summary judgment on Ms. Marshall's derivative claim. See Robinson v. Delta Intern. Mach.

Corp., 274 F. R.D. 518,525 (E.D. Pa. 2011) ("Any action for loss of consortium is derivative[;]

the viability of such a claim depends upon the rnbstantive merit of the injured party's claims.").



1
 ~        As noted, the Marshalls argue they have prcd1ed substantial evidence relevant to their claims, and
direct the Court's attention to the defense expert's eclaration in support. The Marshalls claim they
produced thousands of medical records detailing th", s gical and medical history relating to Mr. Marshall's
left knee. They assert the evidence is summariztid :n t e factual background of their memorandum, and is
the basis of the factual assertions made in Dr. DiGi:-,ia's declaration. They also generally assert they have
provided deposition testimony of Dr. Booth and Mr. Marshall which together, they claim, describes the
"various medical events, their results, and their cm1sequences[.]" Memorandum in Opposition to Motion
for Summary Judgment, p. 13. There are several ~roblems with the Marshalls' arguments. Again, the
Marshalls attempt to rely on records that they have not provided for the Court's review. Their arguments
that such documents exist and purport to support their allegations, alone, amount to mere conclusory
averments that their claims are meritorious. Such· statements cannot and do· not meet their burden at the
summary judgment stage. Nor do the partial deposition citations meet their present burden. Finally, several
of the, factual averments made are consistent with the defense expert's findings, and do not rebut them.
That ;s, even if the Court were to consider all of the Marshalls' factual assertions to be true, for instance
that metallosis and other medical conditions developed after the Zimmer device was implanted, such
averments do not rebut the defense expert's conclu::ions that this coincidence is not equivalent to causation.
                                                     I


                                                     18
       Case 2:18-cv-03363-GEKP Document 45 Filed 09/09/20 Page 19 of 19



                                            CON·:::LUSION

        While the Court appreciates the facts of Mr. Marshall's complicated and difficult medical

history, and certainly sympathizes that he has wffered catastrophic injuries over the course of his

lifetime, the Court's present determination mus'i: be whether the Marshalls have proffered sufficient

factual evidence to withstand summary judgment on their asserted claims.               They have not

supported their case with expert evidence, whic:1 is critical to the survival of their causes of action.

For this reason, and because the record otherw\se fails to create a genuine dispute of material fact

with respect to any of their claims, the Court grnnt~ the defendants' motion for summary judgment.

An appropriate order follows.



                                                        B THE COURT:




                                                                    ATES DISTRICT JUDGE




                                                 119
